FILED
                              NOT FOR PUBLICATION                            DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JERRY ROY WALEAN,                                No. 07-71232

               Petitioner,                        Agency No. A095-629-838

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Jerry Roy Walean, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence findings of fact, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 n.4

(9th Cir. 2003), and we deny the petition for review.

       The record does not compel the conclusion that Walean has shown changed

circumstances to excuse the untimely filing of his asylum application. See

8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(4); see also Ramadan v. Gonzales,

479 F.3d 646, 657-58 (9th Cir. 2007) (per curiam).

       The record does not compel the conclusion that there is a clear probability

Walean would be persecuted on account of his westernization or United States

citizen children if he returned to Indonesia. See Ramadan, 479 F.3d at 658. Even

if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29

(9th Cir. 2004) applies to Walean, a Seventh Day Adventist Christian, he has not

demonstrated the requisite individualized risk of persecution. See Hoxha, 319
F.3d at 1184-85; see also Wakkary v. Holder, 558 F.3d 1049, 1066 (9th Cir. 2009).

(“an applicant for withholding of removal will need to adduce a considerably larger

quantum of individualized-risk evidence to prevail[.]”). Finally, the record also

does not compel the conclusion that there is a pattern or practice of persecution of

Christians in Indonesia. See Wakkary, 558 F.3d at 1060-62 (9th Cir. 2009).




NED/Research                              2                                    07-71232
Accordingly, Walean’s withholding of removal claim fails.

       PETITION FOR REVIEW DENIED.




NED/Research                           3                    07-71232